          Case 3:18-cr-01631-DB Document 81 Filed 09/18/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            EL PASO DIVISION
USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      EP:18-CR-01631(2)-DB
                                                §
(2) OSCAR GANDARILLA                            §

         ORDER RESETTING FINAL REVOCATION HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
FINAL REVOCATION HEARING in District Courtroom, Room 722, on the 7th Floor of the
United States Courthouse, 525 Magoffin Avenue, El Paso, TX, on Thursday, September 24,
2020 at 01:00 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 18th day of September, 2020.




                                                ______________________________
                                                DAVID BRIONES
                                                SENIOR U.S. DISTRICT JUDGE
